Exhibit 10.56

 

AMD DISTRIBUTION AGREEMENT

 

JUNE 30, 2003

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission.



--------------------------------------------------------------------------------

AMD DISTRIBUTION AGREEMENT

 

THIS DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
June 30, 2003 (the “Effective Date”), by and between FASL LLC, a Delaware
limited liability company (“FASL”), and Advanced Micro Devices, Inc., a Delaware
corporation (“AMD”). FASL and AMD are hereinafter also referred to as the
“Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, pursuant to the Amended and Restated Limited Liability Company
Operating Agreement, dated June 30, 2003 (the “LLC Operating Agreement”), among
AMD, AMD Investments, Inc., a Delaware corporation (“AMDI”), Fujitsu Limited, a
Japanese corporation (“Fujitsu”), and Fujitsu Microelectronics Holding, Inc., a
Delaware corporation (“FMH”), and the Contribution and Assumption Agreement (the
“Contribution Agreement”), among AMD, AMDI, Fujitsu, FMH and FASL, AMD and
Fujitsu have formed FASL for the purpose of designing, manufacturing and
marketing flash memory products; and

 

WHEREAS, as part of such joint venture arrangement, AMD and Fujitsu have agreed
that FASL will appoint AMD and Fujitsu as FASL’s sole initial distributors of
Products (as defined below).

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, FASL and AMD agree as
follows:

 

AGREEMENT

 

1. DEFINITIONS; INTERPRETATION

 

1.1 Capitalized but Undefined Terms. Capitalized terms used in this Agreement
but not defined herein shall have the meaning ascribed to such terms in the LLC
Operating Agreement.

 

1.2 Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

 

1.2.1 “Action Plan” has the meaning set forth in Section 14.2.1.

 

1.2.2 “Affiliate” is defined in the LLC Operating Agreement.

 

1.2.3 **** means a Customer listed as such on Schedule 2.1.

 

1.2.4 “AMD ****Customer” means a Customer listed as such on Schedule 2.1.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission.



--------------------------------------------------------------------------------

1.2.5 “AMD **** Customers” means the Customers set forth in Section A of
Schedule 1.2.5 and such other Customers that are specified as AMD **** Customers
in accordance with Section B of Schedule 1.2.5.

 

1.2.6 “AMD **** Customer” means a Customer listed as such on Schedule 2.1.

 

1.2.7 “AMD Territory” means the Americas and Europe.

 

1.2.8 “AMD **** Customer” means, collectively, the AMD **** Customers and the
AMD **** Customers.

 

1.2.9 “Americas” means the countries and territories of North America, Central
America and South America.

 

1.2.10 “Best Efforts” means the efforts that a prudent Entity or person desiring
to achieve a particular result would use in order to achieve such result
reasonably expeditiously. An obligation to use “Best Efforts” does not require
the Entity or person subject to such obligation to take actions that would
result in a materially adverse change in the benefits to such Entity or person
of this Agreement.

 

1.2.11 “Channel Partner” means any Entity other than an AMD Subsidiary who is
appointed by AMD as a sub-distributor or sales representative, pursuant to a
written agreement between AMD and such Entity in accordance with Section 5.2. A
list of Channel Partners as of the Effective Date is set forth in Schedule
1.2.11. ****.

 

1.2.12 “Claims” is defined in Section 19.

 

1.2.13 “Combined Product” means any Product that contains both (a) FASL Content,
and (b) components or products manufactured by any other Entity, which
components or products do not constitute FASL Content.

 

1.2.14 “Confidential Information” has the meaning set forth in Section 16.1.

 

1.2.15 “Customer” means an Entity, other than AMD in its capacity as distributor
hereunder, that purchases Products, but excluding Channel Partners.

 

1.2.16 “Custom Product” means any Product that has sufficiently unique
attributes that it may only be sold to a single Customer or to a limited number
of Customers. In addition, if a Product is being discontinued or has been
discontinued on a general basis, as set forth in Section 10.2 below, but may
still be made available to specific Customers, then it too shall be considered a
Custom Product. FASL will identify all Custom Products as such in FASL’s
then-current Quarterly price list or other reasonable form of communication to
AMD, including an end-of-life notice, if applicable.

 

1.2.17 “Disclosing Party” has the meaning set forth in Section 16.1.

 

2

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

1.2.18 “Documentation” means any and all documents or materials, whether in
printed form or in any electronic form or media, that relate to Products and are
provided by FASL to AMD hereunder, including marketing materials and brochures,
manuals, published Product price lists and Product specifications, but expressly
excluding documents that constitute Confidential Information of FASL.

 

1.2.19 “Entity” means a corporation, partnership, limited liability company,
unincorporated organization, business association, firm, joint venture or other
legal entity.

 

1.2.20 “Europe” means the countries and territories of Europe, as listed on
Schedule 1.2.20.

 

1.2.21 “FAE” means a field applications engineer.

 

1.2.22 “FASL Board” means the Board of Managers of FASL.

 

1.2.23 “FASL Content” means components or products manufactured by FASL or a
FASL Subsidiary, or components or products specifically manufactured by any
other Entity, including AMD or Fujitsu or any third party subcontractor or
foundry, on behalf of FASL or a FASL Subsidiary at FASL’s or the FASL
Subsidiary’s direction and based on (a) technology or intellectual property
owned by FASL, or which FASL otherwise has the right to use, or (b) designs
provided by FASL, which designs are proprietary to FASL or a third party
licensor of FASL.

 

1.2.24 “FASL Content Only Product” or “FCO Product” means any Product that
contains only FASL Content.

 

1.2.25 [Intentionally omitted.]

 

1.2.26 “Force Majeure” has the meaning set forth in Section 21.9.1.

 

1.2.27 “Forecast” has the meaning set forth in Section 4.1.

 

1.2.28 “Forecasted Product Requirements” has the meaning set forth in Section
4.1.

 

1.2.29 **** means a Customer listed as such on Schedule 2.1.

 

1.2.30 “Fujitsu **** Customer” means a Customer listed as such on Schedule 2.1.

 

1.2.31 “Fujitsu **** Customers” means the Customers set forth in Section A of
Schedule 1.2.31 and such other Customers that are specified as Fujitsu ****
Customers in accordance with Section B of Schedule 1.2.31.

 

1.2.32 “Fujitsu **** Customer” means a Customer listed as such on Schedule 2.1.

 

3

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

1.2.33 “Fujitsu Territory” means Japan.

 

1.2.34 “Fujitsu ****” means, collectively, the Fujitsu **** Customers and the
Fujitsu **** Customers.

 

1.2.35 **** means a Customer listed as such on Schedule 2.1.

 

1.2.36 “Guidelines” has the meaning set forth in Section 6.4.

 

1.2.37 “INCOTERMS 2000” means the International Rules for the Interpretation of
Trade Terms, published by the International Chamber of Commerce in the year
2000.

 

1.2.38 “Intellectual Property Rights” means, on a world-wide basis, any and all
now known or existing, or hereafter known or existing, tangible and intangible
(a) rights associated with works of authorship, including copyrights, moral
rights and mask-works, (b) rights associated with trademarks, service marks,
trade names, logos and similar rights, (c) trade secret rights, (d) rights in
patents, designs and algorithms and other industrial property rights, (e) rights
in domain names; (f) all other intellectual and industrial property rights of
every kind and nature and however designated, whether arising by operation of
law, contract, license or otherwise, and (f) all registrations, applications,
renewals, extensions, continuations (including continuations in part),
divisions, reexaminations or reissues thereof now or hereafter existing, made or
in force (including any rights in any of the foregoing).

 

1.2.39 “Joint Territory” means anywhere in the world other than the AMD
Territory and the Fujitsu Territory.

 

1.2.40 “Leads” has the meaning set forth in Section 11.4.

 

1.2.41 “Marketing Plan” has the meaning set forth in Section 11.1.2.

 

1.2.42 “Ownership Interest” means the percentage interest of FASL common
membership interests then held collectively by AMD and its Subsidiaries, divided
by all then issued and outstanding FASL common membership interests.

 

1.2.43 “PRC” means the People’s Republic of China.

 

1.2.44 “Product Distribution Center” has the meaning set forth in Section 7.1.

 

1.2.45 “Production Volume” means, for a particular Technology for a particular
Quarter, FASL’s projected volume of Wafer Outputs for such Technology during
such Quarter, as determined by FASL at the beginning of the relevant Quarter
using FASL’s then-current QBP for such Quarter.

 

1.2.46 “Product” means any finished product of FASL.

 

1.2.47 “Purchase Order” has the meaning set forth in Section 3.1.

 

4

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

1.2.48 “Purchase Price” means the price per Product at which FASL shall sell
such Product to AMD in accordance with Section 12.

 

1.2.49 “Q0” has the meaning set forth in Section 4.2.3.

 

1.2.50 “Q1” has the meaning set forth in Section 4.2.3.

 

1.2.51 “Q2” has the meaning set forth in Section 4.2.3(b).

 

1.2.52 “Q3” has the meaning set forth in Section 4.2.3(c).

 

1.2.53 “Quarter” means a FASL fiscal quarter.

 

1.2.54 “Receiving Party” has the meaning set forth in Section 16.1.

 

1.2.55 “RSP” has the meaning set forth in Section 12.1.

 

1.2.56 “Standard Product” means any Product that is not a Custom Product. FASL
will identify all Standard Products as such in FASL’s then-current Quarterly
price list.

 

1.2.57 “Stocking Channel Partner” means a Channel Partner that is designated as
such by AMD pursuant to Section 5.3.3.

 

1.2.58 “Subsidiary” is defined in the Contribution Agreement.

 

1.2.59 “Technology” means each process technology used by FASL in the production
of Products. A list of Technologies as of the Effective Date is set forth in
Schedule 1.2.59. FASL will provide AMD with an updated Schedule 1.2.59 or other
reasonable form of notice from time to time whenever it adds a new Technology,
or whenever it decides to no longer produce Products using a then-existing
Technology.

 

1.2.60 “Term” has the meaning set forth in Section 20.1.

 

1.2.61 “Trademarks” means any trademarks, trade names, service marks and logos
used by FASL in connection with Products, including those marks, names and logos
set forth in Schedule 1.2.61 attached hereto.

 

1.2.62 “Transition Plan” has the meaning set forth in Section 2.1.4.

 

1.2.63 “VAT” has the meaning set forth in Section 12.8.

 

1.2.64 “Wafer Output” means a semiconductor wafer manufactured by or for FASL
for a specific Technology.

 

1.2.65 “Warranty Period” has the meaning set forth in Section 15.1.

 

5

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

1.3 Interpretation.

 

1.3.1 Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

 

1.3.2 Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

1.3.3 Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (a) references to an Entity include its successors and
permitted assigns, (b) references to agreements (including this Agreement) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (c) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2. APPOINTMENT; GRANT OF RIGHTS

 

2.1 Grant of Distribution Rights; Transitional Support.

 

2.1.1 Grant of Rights. Subject to the terms and conditions of this Agreement,
FASL grants to AMD the right to market, sell and otherwise distribute Products
during the Term (a) in the AMD Territory and in the Joint Territory ****. No
other grant of distribution rights to AMD is implied by this Agreement.

 

2.1.2 Transitional Support.

 

(a) ****

 

(i) ****

 

(ii) ****

 

(iii) ****

 

(b) ****

 

(i) ****

 

(ii) ****

 

(iii) ****

 

6

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

2.1.3 ****

 

2.1.4 ****

 

2.2 ****

 

2.2.1 ****

 

2.2.2 ****

 

2.2.3 ****

 

2.3 AMD Obligations and Restrictions.

 

2.3.1 Best Efforts. AMD shall use its Best Efforts to promote the sale of
Products in the AMD Territory. In light of the foregoing, the application of the
provisions of Section 2306(2) of the California Commercial Code to the Parties
is hereby excluded.

 

2.3.2 ****

 

2.3.3 ****

 

2.3.4 ****

 

3. ORDERING; SHIPPING

 

3.1 Orders. AMD will accept purchase orders for Products from Customers and
Channel Partners in accordance with its customary practices. To purchase
Product(s) from FASL, AMD shall issue purchase orders (“Purchase Orders”), which
shall specify the Purchase Order number, type and quantity of Product(s)
ordered, Purchase Price (and the **** by the **** or ****, but only if **** is
**** the **** for the****), place(s) of delivery (which shall be the location
identified in the relevant Customer or Channel Partner purchase order issued to
AMD), and delivery date(s). These Purchase Orders may take the form of
electronic submissions in a mutually-acceptable format (including submissions
currently referred to as “B+B+B files”) so long as they contain the same
information specified above for Purchase Orders, even if such submissions may
not be referred to specifically as “purchase orders” when transmitted. AMD shall
place each Purchase Order with FASL sufficiently in advance of the delivery date
to allow for FASL’s Product delivery lead times, as set forth in FASL’s most
recent lead time report provided to AMD. FASL shall accept any Purchase Order
submitted by AMD to the extent that such Purchase Order (a) is within the
Product allocation assured to AMD in accordance with Section 4.2, (b) conforms
to the foregoing lead times, and (c) does not provide for a “ship to” location,
Customer or Channel Partner that is inconsistent with AMD’s distribution rights
hereunder. FASL will not accept any order to purchase Products under this
Agreement from any Entity or person other than AMD without AMD’s prior written
consent. ****. FASL shall not withhold acceptance of any Purchase Order for
Custom Products on a basis that provides AMD less favorable treatment than any
other FASL distributor or sales representative submitting

 

7

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

orders for similar quantities of the same or similar Custom Products; provided
that any pre-existing commitments to any distributor may take precedence over
any new commitments for Custom Products so long as FASL makes such
determinations on a commercially reasonable and non-discriminatory basis. FASL
shall notify AMD as soon as possible if FASL believes that a Purchase Order for
either Standard Products or Custom Products does not meet the foregoing
requirements for acceptance by FASL. ****.

 

3.2 Cancellations. AMD may cancel any Purchase Order or portion thereof for
Standard Products, without charge, upon written notice to FASL at least ****
prior to the applicable delivery date. FASL will determine cancellation
policies, procedures and charges with respect to Custom Products, and with
respect to Standard Products where notice of cancellation is given less than
**** prior to the applicable delivery date, in advance of AMD’s placement of the
applicable Purchase Order and will inform all distributors of such cancellation
policies and apply such policies to all distributors, although the parties
acknowledge that exceptions may be made on a case-by-case basis to address
particular Customer situations. The Parties will discuss in good faith any
cancellations of delivery of Custom Products, or of Standard Products where
notice of cancellation is given less than **** prior to the applicable delivery
date, requested by AMD, but the final determination will be FASL’s.

 

3.3 Reschedules. AMD may reschedule the delivery of any Purchase Order or
portion thereof for Standard Products, without charge, one time only, upon
notice to FASL at least **** prior to the applicable delivery date. Standard
Product reschedules may be made less than **** prior to the applicable delivery
date, but only upon the agreement of FASL. Any reschedules on less than ****
prior notice shall be subject to reschedule fees payable to FASL in an amount
set by FASL in advance of AMD’s placement of the applicable Purchase Order. FASL
will also determine reschedule policies, procedures and rights and charges with
respect to Custom Products in advance of AMD’s placement of the applicable
Purchase Order. FASL will inform all distributors of its reschedule policies in
respect of Standard Products and Custom Products and apply such policies to all
distributors although the parties acknowledge that exceptions may be made on a
case-by-case basis to address particular Customer situations. The Parties will
discuss in good faith any rescheduling of delivery of Custom Products, or of
Standard Products where notice of rescheduling is given less than **** prior to
the applicable delivery date, requested by AMD, but the final determination will
be FASL’s.

 

3.4 Shipping. FASL shall notify AMD at the time of shipment as to the quantity
of Product(s) shipped and the specific shipping information. Shipping quantities
may not vary from those established by the Purchase Order unless otherwise
mutually agreed upon in writing by the Parties. FASL shall deliver the ordered
Product by the applicable delivery date(s), provided that FASL may not deliver
such Product earlier than the delivery date specified in the applicable Purchase
Order. Upon a bona fide, reasonable, ****, AMD may specify that **** and if FASL
has agreed in advance for **** that a particular shipment—or shipments in
general ****—will be ****, then in the event that any ****, AMD may direct FASL
**** by AMD and FASL ****. FASL shall ship the ordered Product(s) to the
delivery address(es) set forth in the applicable Purchase Order.

 

8

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

3.5 Title and Risk of Loss.

 

3.5.1 Shipment from FASL Facility Directly to Customers or Stocking Channel
Partners. Delivery of Products from any FASL facility directly to Customers or
Stocking Channel Partners, or to AMD’s ****, shall be **** in accordance with
INCOTERMS 2000, unless otherwise agreed in writing by the Parties, and title and
risk of loss shall pass from FASL to AMD ****, which shall be ****, a **** or a
****.

 

3.5.2 Shipment from Product Distribution Centers. Delivery of Products from any
Product Distribution Center to a Customer or a Stocking Channel Partner, or to
AMD’s ****, shall be **** in accordance with INCOTERMS 2000, unless otherwise
agreed by the Parties, and title and risk of loss shall pass from FASL to AMD
**** at ****, in accordance with ****, as interpreted in accordance with
INCOTERMS 2000. Without limiting the foregoing, AMD will bear **** attributable
to **** from the **** to a ****. FASL will bear **** to ship Products directly
from FASL, a FASL Subsidiary or a FASL subcontractor facility to the Product
Distribution Center, the AMD Sub ****.

 

4. FORECASTS; PRODUCT ALLOCATIONS

 

4.1 Forecasts. AMD working together with FASL shall, on or before the end of the
last week of the first month of each Quarter, provide FASL with a **** forecast
(a “Forecast”) setting forth AMD’s projected Product needs for each of the five
(5) Quarters following such Quarter (“Forecasted Product Requirements”). Each
Forecast will be organized by FASL on a Technology-by-Technology basis, and will
contain a forecast for each Product within a particular Technology. AMD’s
initial Forecast is attached hereto as Schedule 4.1.

 

4.2 Short-Supply Guaranteed Allocation.

 

4.2.1 Allocation. Subject to Section 4.2.3 below, in the event that, in any
Quarter, FASL does not produce enough wafers within a Technology to meet the
total orders for Product falling within such Technology issued by AMD and
Fujitsu, FASL will allocate its wafer fabrication and assembly, test and package
Production Volume for such Technology as follows:

 

(a) to AMD, **** of Production Volume for such Products for such Quarter;

 

(b) to Fujitsu, **** of Production Volume for such Products for such Quarter;
and

 

(c) ****.

 

4.2.2 ****

 

(a) ****

 

9

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

(b) ****

 

(c) ****

 

4.2.3 ****

 

(a) ****

 

(b) ****

 

(c) ****

 

4.3 FASL Adjustments to Production Volume. Notwithstanding anything to the
contrary in this Section 4, FASL shall use all commercially reasonable efforts
to increase or reduce, as applicable, Production Volume to reflect AMD’s
Forecasted Product Requirements and Fujitsu’s forecasted product requirements.
****

 

4.4 Additional Capacity.

 

4.4.1 FASL Adding Capacity. In the event that FASL adds additional production
capacity that is not contemplated by the ****, AMD, FASL and Fujitsu shall
negotiate, in good faith, and agree as to how additional Production Volume
generated therefrom shall be shared among the parties ****

 

4.4.2 Request for Additional Capacity from AMD. ****

 

4.4.3 Request for Additional Capacity from Fujitsu. ****

 

5. SUBSIDIARIES AND CHANNEL PARTNERS

 

5.1 Right to Appoint Subsidiaries. FASL hereby grants to AMD the right during
the Term to appoint any Subsidiary as a subdistributor or sales representative
of AMD, provided that such appointment is on terms and conditions consistent
with this Agreement, including that any such Subsidiary will abide by ****

 

5.2 ****

 

5.3 Channel Management. With respect to its Channel Partners, AMD will:

 

5.3.1 use commercially reasonable efforts to enforce the terms and conditions of
its agreements with its Channel Partners, including the sub-distributor
obligations set forth in Schedule 5.3.1;

 

5.3.2 provide each Channel Partner with commercially reasonable field sales and
field applications support, and with commercially reasonable assistance in
connection with each such Channel Partner’s promotion and sale of Products;
provided that AMD shall have no obligation to provide field applications support
in the Fujitsu Territory;

 

10

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

5.3.3 use commercially reasonable efforts to ensure that each Channel Partner
designated as a “stocking” Channel Partner by AMD (which designation shall be
made by AMD in its sole discretion) maintains a representative minimum level of
Product inventory in order to ensure timely off-the-shelf delivery of Products
to Customers;

 

5.3.4 use commercially reasonable efforts to ensure that each Channel Partner
complies with FASL’s distribution policies and procedures; and

 

5.3.5 use Best Efforts to ensure its Channel Partners have the ability to
successfully promote Products in the regions in which they are actively pursuing
Product sales.

 

5.4 Stock Rotations. AMD shall have the right to accept Product stock rotation
returns from its Stocking Channel Partners in accordance with FASL’s **** stock
rotation policies, provided that AMD shall not permit any Stocking Channel
Partner to return **** Products held as inventory by such Stocking Channel
Partner, based upon net shipments and in accordance with the time frames and
procedures specified by FASL. FASL will notify AMD in advance of AMD’s placement
of the applicable Purchase Orders of its stock rotation policies and agrees to
provide AMD ****. If AMD accepts Product stock rotation returns from any
Stocking Channel Partner, AMD shall promptly return such Products to FASL. AMD
will, on a Quarterly basis, provide FASL with a written report regarding stock
rotation returns by AMD to FASL, such written report identifying the Stocking
Channel Partner that returned Products and specifying the Products returned (by
Product number, and amount). On a Quarterly basis, FASL shall perform an
inspection and audit of the returned Products, and in the normal course of
business ****. In order to pass inspection, all Products returned in accordance
with this Section 5.4 must be in their original, unopened factory-sealed unit
packaging containers and otherwise unaltered.

 

5.5 Termination of a Channel Partner. Upon termination of a Channel Partner
relationship, AMD will promptly update Schedule 1.2.11 and, as applicable and if
directed by FASL, ****. If so requested by FASL, AMD will ****.

 

6. TRADEMARK LICENSE AND RESTRICTIONS; MAINTENANCE; DOCUMENTATION

 

6.1 License. Subject to the terms and conditions of this Agreement, FASL hereby
grants to AMD a non-exclusive, royalty-free, fully paid up license (including
the right to grant sublicenses), during the Term, to use and display the
Trademarks in the AMD Territory and Joint Territory, and anywhere else in the
world in connection with ****, in all cases solely in connection with the
marketing, promotion, advertisement, sale and distribution of Products as
expressly permitted herein, and in connection with AMD’s obligations set forth
in Sections 5, 9 and 11. AMD shall not have the right to use the Trademarks to
form combination marks with other trademarks, service marks, trade names,
designs and logos.

 

6.2 No Additional Rights. AMD shall not use any other trademark or service mark
confusingly similar to the Trademarks without the prior written approval of
FASL. AMD understands and agrees that (a) as between the Parties, FASL is the
sole owner of all right, title and interest in and to the Trademarks, (b) the
use of any Trademark in connection with this Agreement shall not create in AMD
any right, title or interest in or to the Trademarks, and (c) all

 

11

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

such use and goodwill associated therewith shall inure solely to the benefit of
FASL. AMD shall not challenge the validity of the Trademarks, nor shall AMD
challenge or take any action inconsistent with FASL’s ownership of the
Trademarks or the enforceability of FASL’s rights therein, unless the Trademark
in question is used (without violation of FASL’s rights) or owned by AMD
(whether or not such Trademark is registered in any particular jurisdiction)
prior to FASL’s adoption or use of the Trademark, as demonstrated by AMD.

 

6.3 Registration. FASL shall retain the exclusive right to apply for and obtain
registrations for the Trademarks throughout the world. AMD, upon FASL’s
reasonable request, agrees to reasonably cooperate with FASL’s preparation and
filing of any applications, renewals or other documentation necessary or useful
to protect FASL’s Intellectual Property Rights in the Trademarks, including by
providing FASL with brochures, manuals, advertisements and other materials
concerning Products. Any cooperation that AMD provides in accordance with this
Section 6.3 shall be at FASL’s sole cost, provided that such costs are
reasonably incurred.

 

6.4 Quality Control. All use of the Trademarks shall be in accordance with the
FASL trademark guidelines attached hereto as Exhibit 6.4, as may be reasonably
amended from time to time by FASL upon reasonable prior written notice to AMD
(“Guidelines”), provided that the Guidelines shall apply to all distributors.
AMD shall not use the Trademarks in any manner other than expressly authorized
by this Agreement. From time to time upon FASL’s request, AMD shall submit to
FASL samples of all AMD materials bearing the Trademarks. If FASL discovers any
use of the Trademarks inconsistent with the Guidelines on any such submitted
samples, and delivers to AMD a writing describing in reasonable detail the
improper use, AMD shall promptly cease or remedy such use.

 

6.5 Documentation. Subject to the terms and conditions of this Agreement, FASL
grants to AMD a non-exclusive, royalty-free, fully paid up license (including
the right to grant sublicenses), during the Term, to use, display, translate,
modify to make consistent with in its own documentation, copy and otherwise
reproduce and distribute (either on its own, or in conjunction with, or as
incorporated in AMD product documentation) the Documentation in the AMD
Territory and the Joint Territory, and anywhere in the world in connection with
**** and AMD ****, solely in connection with the marketing, promotion,
advertisement, sale and other distribution of Products as expressly permitted
herein, and in connection with AMD’s obligations set forth in Sections 5, 9 and
11. Notwithstanding the foregoing, AMD may not modify the Documentation in a
manner that misrepresents the Products.

 

7. PRODUCT DISTRIBUTION CENTERS

 

7.1 Product Distribution Centers. **** will set aside physical space reasonably
acceptable to **** in one of the storage or warehouse facilities it owns or
leases in Europe for **** to use as a storage and shipping facility for Products
(the “Product Distribution Center”). The size of space **** for the Product
Distribution Center shall be agreed upon by the Parties in writing. To the
extent feasible, **** shall maintain the Product Distribution Center apart from
the space ****. The Product Distribution Center will be staffed by ****
employees or agents, or by **** Subsidiary employees or agents, who shall be
granted unlimited access to the Product Distribution Center, but who shall be
under the general administrative supervision of **** for

 

12

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

site management at the applicable facility. Notwithstanding anything to the
contrary in the foregoing, **** and **** Subsidiary employees and agents shall,
and **** or a **** Subsidiary, as applicable, shall cause it employees and
agents to: (a) not interfere with **** activities at the **** facilities housing
the Product Distribution Center; (b) comply with **** then-current workplace
rules and procedures, as provided by **** to **** from time to time; and (c)
take such other action or follow such other procedures as reasonably requested
by ****. FASL shall retain title and risk of loss with respect to Products
stored in Product Distribution Center, and, as between the Parties, title and
risk of loss shall pass to AMD only in accordance with Section 3.5.2. The
Parties currently anticipate that it will not be possible to establish the
Product Distribution Center on or before the Effective Date; the Parties will
use Best Efforts to establish the Product Distribution Center as soon as
possible after the Effective Date, but in any event will do so no later than
January 1, 2004.

 

7.2 Product Distribution Center Operating Costs. **** shall provide use of
Product Distribution Center space ****, and ****. Notwithstanding anything to
the contrary in the foregoing, **** shall not be responsible for any costs or
expenses relating to **** or the **** Subsidiary’s operation of the Product
Distribution Center, including costs relating to the **** or **** Subsidiary
employees and/or agents working in the Product Distribution Center, and
administrative expenses incurred by **** or a **** Subsidiary in connection with
maintaining and tracking Product inventory and packaging and shipping Products.

 

7.3 Consignment Warehouses. Upon the agreement of the Parties, and without
limiting Section 2.3.4, AMD may maintain an agreed level of Product inventory in
one or more of its consignment warehouses.****; provided, however, that with
respect to Products maintained at ****, title and risk of loss shall pass to AMD
upon shipment of such Products from a FASL facility or the Product Distribution
Center, and in accordance with Section 3.5. Any such inventory shall be
maintained by AMD employees and at no cost to FASL. FASL will bear shipping
costs for shipping Products to a consignment warehouse; AMD will bear shipping
costs for shipping Products from a consignment warehouse. AMD will report on the
amount and status of any such inventory from time-to-time as reasonably
requested by FASL. Without limiting the foregoing, AMD agrees to use Best
Efforts to provide FASL as soon as it may be practicable daily point-of-sales
reports in a format and including the information reasonably designated by FASL
regarding all such inventory on a consignment warehouse-by-consignment warehouse
basis, providing the same types of information as specified in Schedule 7.3.
Payments for Products held by AMD in accordance with this Section 7.3 shall be
made within **** from the date of shipment of such Products to the applicable
Customer or Channel Partner. An initial list of consignment warehouses is set
forth in Schedule 7.3; AMD will update such list by reasonable form of notice to
FASL if it adds a consignment warehouse location or ceases to use an existing
location as a consignment warehouse.

 

8. VENDOR MANAGED INVENTORY PROGRAMS

 

****

 

9. CUSTOMER SUPPORT RESPONSIBILITIES

 

13

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

9.1 **** AMD will maintain **** in order to better enable AMD ****. AMD will
provide FASL with ****, to better enable FASL****. FASL shall have no right to
use, and shall not use, any ****. Information obtained by FASL from AMD with
regard to AMD’s independent sales activities, Product pricing or allocation
decisions shall be subject to the obligations set forth in Section 16, and shall
not be disclosed to Fujitsu or to any other Entity or person, except as
otherwise expressly permitted hereunder.

 

9.2 Post-Sale Applications Support. AMD and FASL will provide reasonable field
applications support to Customers that are designing in Products. Upon FASL’s
reasonable request, AMD shall dedicate a reasonable number of FAEs to any region
in the Joint Territory, on terms and conditions to be agreed in writing by the
Parties, provided that AMD reasonably determines that substantial sales revenues
for AMD may be generated from such region.

 

9.3 Warranty, Field Support. AMD will reasonably assist FASL and Customers in
connection with FASL’s compliance with and fulfillment of its warranty policies
and, specifically, with respect to the following FASL processes: Return Material
Authorizations (RMAs); Customer Corrective Action Requests (CCARs); and Advanced
Change Notifications (ACNs). **** written notification to AMD, and AMD will
assist FASL in accordance with the revised processes, provided that **** would
require AMD to incur significant additional costs or compliance burdens, unless
AMD consents thereto in writing, such consent not to be unreasonably
conditioned, delayed or withheld.

 

9.4 Subdistributor Channel Design Registration. AMD will assist FASL and
Customers regarding Subdistribution Channel Design Registrations on terms and
conditions, and in accordance with procedures, to be agreed by the Parties.

 

10. CHANGES IN SPECIFICATIONS AND DESIGNS

 

10.1 Product Transition. FASL will initially manufacture the Products set forth
on Schedule 10.1 in accordance with the specifications used for such Products
immediately prior to the Effective Date, and will label and market such Products
under the Product part numbers used for such Products by AMD immediately prior
to the Effective Date, for a reasonable period of time as reasonably determined
by FASL, taking into account various factors, including the preservation of
Customer relationships and Customer demands and requirements.

 

10.2 Product Change or Elimination (End-of-Life). With respect to any proposed
change to the specifications or designs of any Product, or to a proposed change
to cease further production of a Product, FASL shall notify AMD of the proposed
change in accordance with FASL’s then-current standard ACN procedures, a copy of
which FASL shall provide to AMD from time to time, as and when updated. FASL
will then commercially release such change, or phase out production of a
Product, in accordance with its then-current standard ACN procedures; provided,
however, ****.

 

11. MARKETING; SALES

 

14

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

11.1 Global Marketing Policies and Campaign.

 

11.1.1 Marketing Policies. FASL will establish global policies regarding public
relations and marketing, including the form and content of Product marketing and
promotional materials and advertisements, such policies to be amended by FASL
from time to time in its reasonable discretion. FASL shall promptly notify AMD
in writing of any amendments to such policies. AMD shall comply with such
policies, to the extent permitted by Applicable Law.

 

11.1.2 Marketing Campaign. FASL will, on an annual basis, develop a global
marketing plan for Products, in consultation with AMD and Fujitsu (each, a
“Marketing Plan”). Each Party will be responsible for performing the obligations
under each Marketing Plan which such Party has agreed to in writing, and shall
bear all costs and expenses it has agreed in writing to bear in connection
therewith. FASL will update each Marketing Plan on an as-needed basis. ****.

 

11.2 Joint Marketing.

 

11.2.1 Restriction. If agreed in writing by the Parties, AMD may engage in joint
marketing or promotional campaigns in which both Parties are referenced. The
Parties agree and acknowledge that using FASL-produced marketing materials and
the Trademarks in connection with AMD’s normal sales activities (including by
modifying FASL marketing materials for incorporation into AMD’s general product
marketing materials in accordance with Section 11.6.2) shall not constitute a
joint marketing campaign.

 

11.2.2 Joint Campaign Activities and Costs. Notwithstanding Section 11.2.1, AMD
may request that FASL establish and implement a joint marketing campaign. Upon
such request, FASL may agree to establish such a joint marketing campaign on
terms to be agreed. ****.

 

11.2.3 FASL Support. Upon AMD’s request, FASL may, but ****, participate in
AMD-led marketing activities directed at a specific Customer or group of
Customers within the AMD Territory or the Joint Territory, or at any **** AMD
**** Customer. FASL’s decision as to whether it will participate in such
activities will ****.

 

11.3 Market Intelligence. AMD will use commercially reasonable efforts to keep
FASL informed of industry trends and competitive conditions that may affect the
sale of Products in the AMD Territory, and will use commercially reasonable
efforts to provide FASL with such information for regions in the Joint Territory
to the extent AMD becomes aware of such trends or conditions.

 

11.4 **** Efforts. AMD will **** from time to time, and will use commercially
reasonable efforts to ****, in each case ****. AMD will use commercially
reasonable efforts to****.

 

15

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

11.5 ****.

 

11.5.1 Activities. AMD will engage in the following **** and ****, and, to the
extent commercially reasonable, with **** and ****, provided that such **** are
consistent with the then-current ****:

 

(a) ****

 

(b) ****

 

(c) ****

 

(d) ****, to the extent permitted by and in accordance with Applicable Law and
subject to **** and any duty of confidentiality that AMD owes to any third
party; and

 

(e) Performing such other activities that AMD reasonably determines to be useful
****.

 

11.5.2 Marketing Support. FASL will, at FASL’s sole cost, provide AMD with all
marketing application support reasonably requested by AMD in connection with
AMD’s ****, including by providing AMD with a **** for use in connection with
****.

 

11.6 Marketing Materials.

 

11.6.1 Customization Assistance. AMD will, upon FASL’s reasonable request,
assist FASL with the customization of FASL’s Product marketing and promotional
materials for particular geographic regions within the AMD Territory and the
Joint Territory and for specifically ****. Any assistance that AMD provides in
accordance with this Section 11.6.1 shall be at ****, provided that such costs
are reasonably incurred.

 

11.6.2 Marketing Materials. FASL will be solely responsible for producing
general Product marketing and promotional materials. FASL will provide AMD with
a reasonable amount of such materials, including for the purpose of enabling AMD
to engage in **** pursuant to Section 11.5. AMD shall have the right at its own
cost to modify such materials in order to incorporate FASL marketing materials
into AMD’s general product marketing materials in such a manner that conforms
with AMD’s general marketing practices.

 

11.7 Training. AMD will train all AMD field sales personnel, sales support
personnel, and field applications personnel engaged in the promotion and sale of
Products, and will provide training to such personnel of its Channel Partners to
the extent it reasonably determines that its Channel Partners require such
training. FASL will assist AMD with such training efforts, on terms and
conditions to be agreed by the Parties.

 

16

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

11.8 Other Assistance. AMD shall provide FASL with such additional sales and/or
marketing support activities as FASL may reasonably request from time to time,
on terms and conditions to be agreed in writing by the Parties.

 

12. PRICE; PAYMENTS; TAXES

 

12.1 Distributor Pricing. AMD is free to establish prices for its re-sale of
Products.

 

12.2 Price List. **** The Parties will use Best Efforts to ****, but acknowledge
that on the Effective Date means to establish such a procedure have not been
implemented. Price changes shall apply to all Purchase Orders **** and FASL may
in its discretion **** received prior to the effective date of the change. FASL
will establish policies and procedures whereby FASL will honor long-term pricing
commitments to AMD as agreed to by FASL.

 

12.3 Purchase Price of FASL Content Only Products. The Purchase Price for each
FCO Product shall be equal to **** at the time the order was booked. The
Purchase Price for each FCO Product ****:

 

12.3.1 Price Increase. In the event AMD sells an FCO Product to a Customer or
Channel Partner ****.

 

12.3.2 Price Decrease. In the event AMD sells an FCO Product to a Customer or
Channel Partner ****.

 

12.4 Purchase Price for Combined Products.

 

12.4.1 Purchase Price. The Purchase Price for each Combined Product shall be as
follows:

 

(a) ****

 

(b) ****

 

(c) ****

 

(d) ****

 

(e) ****

 

(f) ****

 

12.4.2 Price Increase. In the event AMD sells a Combined Product to a Customer
or Channel Partner in an amount that is **** at the time the order was booked
for such Product, the Purchase Price shall **** to the ****.

 

17

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

12.4.3 Price Decrease. In the event AMD sells a Combined Product to a Customer
or Channel Partner in an amount that is **** at the time the order was booked
for such Product, ****.

 

12.4.4 Determination of FASL Content. The percentage of FASL Content of any
Combined Product shall be determined by FASL using the following formula: ****

 

****

 

12.4.5 Content Review; Breakdown. FASL shall, on a Quarterly basis, review the
percentage of FASL Content for each Combined Product, and shall make adjustments
to the ****, as required based on such review. For each Combined Product, FASL
shall provide AMD with a **** of the non-FASL Content that was used in
determining the percentage of FASL Content for such Product.

 

12.5 Payments Terms. FASL shall issue and deliver an invoice to AMD for any
amount payable to FASL pursuant to this Agreement. Unless otherwise agreed by
the Parties, payments for Products delivered in accordance with Section 2.3.3,
and any other payments required hereunder, including pursuant Section 11.2.2,
shall be made within **** from the date on **** relating to such ****. In no
event shall FASL deliver an invoice before shipping the Products (or, in the
event of joint marketing costs payable in accordance with Section 11.2.2,
incurring the costs) to which such invoice relates. If the end of the payment
period falls on a non-business day of AMD, payment may be made on the following
business day. All amounts payable by AMD to FASL shall be paid by wire transfer
of U.S. Dollars in immediately available funds to such financial institution and
account number as FASL may designate in writing to AMD. ****.

 

12.6 Currency. All RSPs shall be quoted in ****.

 

12.7 Late Payments. If AMD fails to make any payment on or before the required
payment date, AMD shall be liable for interest on such payment at the rate of
**** per annum or the maximum amount allowed by Applicable Law, whichever is
less.

 

12.8 Taxes. All amounts payable for Product sold by FASL to AMD hereunder are
exclusive of any taxes. AMD shall reimburse FASL only for the following tax
payments with respect to the sale of Product under this Agreement unless an
exemption applies: state and local use taxes arising in the United States of
America, value added taxes or other similar taxes on turnover (“VAT”) arising in
relevant jurisdictions imposing VAT and consumption taxes arising in Japan. FASL
shall cause all such amounts reimbursed by AMD to be paid to the appropriate
Governmental Authorities as required by Applicable Law. If FASL is required by
law to charge use, consumption, VAT or similar taxes to AMD, FASL will ensure
its invoices are in proper form to enable AMD to claim VAT or other applicable
deductions, if AMD is permitted by law to do so. In the event that AMD is
required by Applicable Law to make any deduction or to withhold any amount from
any sum payable by AMD to FASL hereunder, (a) AMD will remit such amounts to the
appropriate Governmental Authorities and promptly furnish FASL with

 

18

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

original tax receipts evidencing the payment of such amounts, and (b) the sum
payable by AMD upon which the deduction or withholding is based will be
decreased accordingly.

 

13. **** BUSINESS REVIEW

 

13.1 Meetings. AMD and FASL will meet ****, at a time and place to be agreed by
the Parties. The Parties may attend these meetings in person, by telephone or
via videoconference. Each Party will bear its own costs and expenses incurred in
connection with attending such meetings. AMD and FASL may hold such meetings
jointly **** and/or any other distributor or sales representative appointed by
FASL in accordance with Section 2.2 or 14, as FASL reasonably determines is
appropriate and subject to Sections 13.2 and 13.3.

 

13.2 Meeting Topics. At these **** meetings, the Parties will, among other
things: (a) ****, if applicable, **** undertaken in accordance with ****; (b)
discuss ****; (c) discuss ****; (d) evaluate the ****; (e) evaluate the ****;
and (f) discuss other issues and concerns raised by the Parties. ****.
Information obtained by FASL from AMD with regard to AMD’s independent sales
activities, Product pricing or allocation shall be subject to the obligations
set forth in Section 16, and shall not be disclosed to Fujitsu or to any other
Entity or person, except as otherwise expressly permitted hereunder, including
without limitation as permitted under Section 9.1.

 

13.3 ****

 

14. DISTRIBUTOR CORRECTIVE ACTION

 

14.1 ****

 

14.1.1 ****

 

14.1.2 ****

 

14.1.3 ****

 

14.1.4 ****

 

****

 

14.2 ****

 

14.2.1 ****

 

14.2.2 ****

 

14.2.3 ****

 

14.2.4 ****

 

19

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

14.2.5 ****

 

14.3 ****

 

14.3.1 ****

 

(a) ****

 

(b) ****

 

(c) ****

 

14.3.2 ****

 

14.3.3 ****

 

14.3.4 ****

 

15. WARRANTIES

 

15.1 FASL Product Warranty. FASL represents and warrants to AMD that the
Products shall operate in accordance with the Documentation and other written
specifications therefor, and shall be free from defects in functionality,
materials and workmanship, for a period of **** from the date that such Products
**** in accordance with Section 3 (the “Warranty Period”).

 

15.2 Remedies. In the event that AMD notifies FASL during the applicable
Warranty Period that any Product does not conform to the warranty provisions set
forth in Section 15.1, FASL shall, at FASL’s option, ****.

 

15.3 No Warranty Pass Through. AMD shall have the right to independently make
Product warranties to Customers and Channel Partners consistent with the Product
warranty made by FASL under this Agreement. ****.

 

15.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.

 

16. CONFIDENTIAL INFORMATION

 

16.1 Obligations. The Parties acknowledge and agree that all proprietary or
nonpublic information disclosed by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) in connection with this Agreement, directly
or indirectly, which information is

 

20

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

(a) marked as “proprietary” or “confidential” or, if disclosed orally, is
designated as confidential or proprietary at the time of disclosure and reduced
in writing or other tangible (including electronic) form that includes a
prominent confidentiality notice and delivered to the Receiving Party within
thirty (30) days of disclosure, or (b) provided under circumstances reasonably
indicating that it constitutes confidential and proprietary information,
constitutes the confidential and proprietary information of the Disclosing Party
(“Confidential Information”). The Receiving Party may disclose Confidential
Information only to those employees who have a need to know such Confidential
Information and who are bound to retain the confidentiality thereof under
provisions (including provisions relating to nonuse and nondisclosure) no less
restrictive than those required by the Receiving Party for its own confidential
information. The Receiving Party shall, and shall cause its employees to, retain
in confidence and not disclose to any third party (including any of its
sub-contractors) any Confidential Information without the Disclosing Party’s
express prior written consent, and the Receiving Party shall not use such
Confidential Information except to exercise the rights and perform its
obligations under this Agreement. Without limiting the foregoing, the Receiving
Party shall use at least the same procedures and degree of care which it uses to
protect its own confidential information of like importance, and in no event
less than reasonable care. The Receiving Party shall be fully responsible for
compliance by its employees with the foregoing, and any act or omission of an
employee of the Receiving Party shall constitute an act or omission of the
Receiving Party. The confidentiality obligations set forth in this Section 16.1
shall apply and continue, with regard to all Confidential Information disclosed
hereunder, during the Term (as hereinafter defined) and for a period of five (5)
years from the date of termination of this Agreement.

 

16.2 Exceptions. Notwithstanding the foregoing, Confidential Information will
not include information that: (a) was already known by the Receiving Party,
other than under an obligation of confidentiality to the Disclosing Party or any
third party, at the time of disclosure hereunder, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time; (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party hereunder; (c)
became generally available to the public or otherwise part of the public domain
after its disclosure other than through any act or omission of the Receiving
Party in breach of this Agreement; (d) was subsequently lawfully disclosed to
the Receiving Party by an Entity or person other than the Disclosing Party not
subject to any duty of confidentiality with respect thereto; or (e) was
developed by the Receiving Party without reference to any Confidential
Information disclosed by the Disclosing Party, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time.

 

16.3 Confidentiality of Agreement; Publicity. Each Party agrees that the terms
and conditions of this Agreement shall be treated as Confidential Information
and that no reference shall be made thereto without the prior written consent of
the other Party (which consent shall not be unreasonably withheld) except (a) as
required by Applicable Law, provided that in the case of any filing with a
Governmental Authority that would result in public disclosure of the terms
hereof, the Parties shall mutually cooperate to limit the scope of public
disclosure to the greatest extent possible, (b) to its accountants, banks,
financing sources, lawyers and other professional advisors, provided that such
parties undertake in writing (or are otherwise bound by

 

21

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

rules of professional conduct) to keep such information strictly confidential,
(c) in connection with the enforcement of this Agreement, or (d) pursuant to
agreed joint press releases prepared in good faith. The Parties will consult
with each other, in advance, with regard to the terms of all proposed press
releases, public announcements and other public statements with respect to the
transactions contemplated hereby.

 

17. CONSEQUENTIAL DAMAGES WAIVER

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY, OR ANY THIRD PARTY CLAIMING THROUGH OR UNDER SUCH
PARTY, UNDER ANY LEGAL THEORY, FOR ANY COSTS (INCLUDING WITHOUT LIMITATION LABOR
COSTS) FOR IN-THE-FIELD INSTALLATION OR REPAIR WORK, OR FOR OTHER SIMILAR REWORK
COSTS, OR FOR ANY LOSS OF PROFITS, REVENUES OR GOODWILL, LOSS OF DATA, OR FOR
ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING PROVISIONS OF
THIS SECTION 17 SHALL NOT BE DEEMED TO LIMIT FASL’S INDEMNITY OBLIGATIONS UNDER
SECTION 19.

 

18. LIMITATION OF LIABILITY

 

EXCEPT WITH RESPECT TO FASL’S INDEMNITY OBLIGATIONS UNDER SECTION 19,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY’S AGGREGATE LIABILITY TO THE OTHER PARTY
OR ANY THIRD PARTY FOR CLAIMS RELATING TO THIS AGREEMENT, WHETHER FOR BREACH,
NEGLIGENCE, INFRINGEMENT, IN TORT OR OTHERWISE, SHALL BE LIMITED TO AN AMOUNT
EQUAL TO THE ****.

 

19. FASL INDEMNITY

 

19.1 Indemnity. FASL shall at its own expense defend AMD from and against any
(a) third party action to the extent that it relates to or results from any
defects of Products delivered by or for FASL that directly result in the death
or bodily injury to any person or that result in damage to real or personal
property, or (b) any third party claim, action or proceeding to the extent that
it relates to or results from the Products allegedly infringing, violating or
misappropriating any Intellectual Property Right of any third party
(collectively, clauses (a) and (b) constitute “Claims”). For purposes of this
Section 19, the term Intellectual Property Rights shall be limited to patents,
copyrights, mask work rights, trade secrets and Trademarks; provided, however,
that for purposes of this Section 19, the term Trademarks shall be limited to
those Trademarks where FASL (or its subcontractors or agents), and not AMD or
Fujitsu, has performed the research and registration work to validate the
availability of the Trademark in the

 

22

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

applicable jurisdictions. FASL agrees to indemnify AMD and hold it harmless from
and against any damages, costs and expenses (including without limitation any
reasonable attorneys’ fees and costs) finally awarded against AMD by a court of
competent jurisdiction that may result from any such Claim; provided that (i)
AMD notifies FASL promptly in writing of the Claim; (ii) FASL has sole control
of the defense and all related settlement negotiations; and (iii) AMD provides
FASL, at FASL’s expense, with all reasonable assistance, information, and
authority to perform these duties. Any delay by AMD in notifying FASL of a Claim
shall not relieve FASL of its obligations under this Section 19, except to the
extent (and only to the extent) that FASL’s ability to defend such Claim is
materially prejudiced by such delay.

 

19.2 Exclusions. FASL shall have no liability for any Claim of infringement or
liability based on or arising from (i) modification of the Products by AMD or
any third party (unless such modification was specifically authorized or
required by FASL and such authorization was delivered by an authorized FASL
employee in the form of a detailed written requirements document listing in
detail the specifications for the modification), to the extent the infringement
or liability would have been avoided by use of the unmodified Products; or (ii)
the combination or use of the Products furnished hereunder with materials or
technology not furnished by FASL, to the extent such infringement or liability
would have been avoided by use of the Products alone.

 

19.3 Alternatives. In the event the Products are held to, or FASL believes are
likely to be held to, infringe, violate or misappropriate any Intellectual
Property Right of any third party, FASL shall have the right at its sole option
and expense to (i) substitute or modify the Products so that they are
non-infringing, while retaining substantially equivalent features and
functionality as set forth in the specifications and documentation; or (ii)
obtain for AMD a license to continue offering the Products; or (iii) if (i) and
(ii) are not reasonably practicable as determined by FASL, terminate further
sales of the infringing Product.

 

19.4 Limit on Liability. In no event shall FASL’s liability for (i) Claims
relating to infringement, violation or misappropriation of third party
Intellectual Property Rights, or (ii) Claims for loss of data exceed the amounts
paid to AMD or its Affiliates by their respective Customers or Channel Partners
for the affected Products.

 

19.5 Sole Obligation. The foregoing FASL indemnities state the sole obligation
and exclusive liability of FASL to AMD, and AMD’s sole recourse and remedy
against FASL for any Claim of infringement or misappropriation of an
Intellectual Property Right by the Products or for any Claim of product
liability related to the Products.

 

20. TERM AND TERMINATION

 

20.1 Term. This Agreement will be effective as of the Effective Date, and will
continue in full force and effect indefinitely, unless terminated as set forth
in this Section 20 (“Term”).

 

20.2 Termination upon Mutual Agreement. The Parties may terminate this Agreement
upon mutual written consent at any time.

 

23

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

20.3 Termination for Breach. In the event that either Party materially defaults
in the performance of a material obligation under this Agreement, then the
non-defaulting Party may provide written notice to the defaulting Party
indicating: (a) the nature and basis of such default with reference to the
applicable provisions of this Agreement; and (b) the non-defaulting Party’s
intention to terminate this Agreement. Upon receipt of such notice, the
defaulting Party shall use Best Efforts to cure the alleged breach in a timely
manner, and the Parties shall meet to discuss the matter. If the breach has not
been cured to the reasonable satisfaction of the non-defaulting Party within a
reasonable period of time of not less than ****, and if the Parties are not
otherwise able to resolve the matter, then the non-defaulting Party may
terminate this Agreement upon written notice.

 

20.4 ****

 

20.5 Cross-Termination. Unless otherwise expressly agreed in writing by the
Parties, this Agreement shall automatically terminate upon the termination of
the LLC Operating Agreement.

 

20.6 Effect of Termination.

 

20.6.1 Return of Confidential Information.

 

(a) AMD shall promptly return to FASL (or destroy, at FASL’s election) all
Documentation and FASL Confidential Information then in the possession or under
AMD’s control, and FASL shall promptly return to AMD (or destroy, at AMD’s
election) all AMD Confidential Information then in the possession or under
FASL’s control, ****.

 

(b) Notwithstanding subsection (a) above, the Receiving Party shall not be
liable to the Disclosing Party for the inadvertent use of the Disclosing Party’s
Residual Information for the Receiving Party’s own business purposes by the
Receiving Party’s personnel who no longer have access to any tangible (including
machine-readable) embodiments of any Confidential Information of the Disclosing
Party; provided, however, that the foregoing shall not release or excuse the
Receiving Party from any liability to the Disclosing Party for any disclosure of
the Disclosing Party’s Confidential Information by the Receiving Party to any
other persons or Entities, including the Receiving Party’s former personnel, or
any use of such Confidential Information by such other persons or Entities. This
subsection (b) shall not be deemed to (A) grant to the Receiving Party a license
under any Intellectual Property Rights (excluding trade secrets) of the
Disclosing Party or (B) authorize any use of the tangible (including
machine-readable) embodiments of any Confidential Information of the Disclosing
Party. For purposes hereof, “Residual Information” means with respect to
Confidential Information, information in non-tangible form which may be
incidentally retained in the unaided memory of the Receiving Party’s personnel
having had access to the Confidential Information of the Disclosing Party, and
which such personnel cannot identify as Confidential Information of the
Disclosing Party. Such personnel’s memory is “unaided” if the personnel have not
intentionally memorized any Confidential Information of the Disclosing Party.

 

24

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

20.6.2 Limitation of Liability. Neither FASL nor AMD shall be liable to the
other, because of such termination, for compensation, reimbursement or damages:
(i) for the loss of prospective profits, anticipated sales or goodwill; (ii) on
account of any expenditures, investments or commitments made by either; or (iii)
for any other reason whatsoever based upon the result of such termination.

 

20.6.3 Continuing Liability. The termination of this Agreement for any reason
shall not release either Party from any liability, obligation or agreement which
has already accrued at the time of termination. Termination of this Agreement
for any reason shall not constitute a waiver or release of, or otherwise be
deemed to prejudice or adversely affect, any rights, remedies or claims, whether
for damages or otherwise, which a Party may have hereunder, at law or otherwise,
or which may arise out of or in connection with such termination.

 

20.6.4 Outstanding Purchase Order Fulfillment. FASL shall complete all Purchase
Orders that have been previously accepted by FASL and not specifically cancelled
upon termination by AMD, and shall accept and fulfill any Purchase Orders issued
by AMD for a period of **** after termination of this Agreement, provided that
the reason for termination was not a failure by AMD to pay amounts previously
due to FASL under this Agreement; provided, further, that all inventories held
by or on behalf of AMD and its Channel Partners shall be depleted by the end of
such****. During such period, AMD shall have no guaranteed allocation and FASL
may freely appoint additional distributors in the AMD Territory and the Joint
Territory, and with respect to ****, AMD Affiliates and AMD PRC Customers,
unless otherwise restricted pursuant to the terms of the Fujitsu Distribution
Agreement.

 

20.6.5 Payment Obligation. AMD shall pay for all Products previously delivered
by FASL and all Products subsequently delivered by FASL pursuant to the Purchase
Orders referred to in Section 20.6.4.

 

20.6.6 Trademark and Documentation Licenses. All licenses relating to Trademarks
and Documentation shall terminate, provided, however, that AMD shall have the
right to continue to use Trademarks and Documentation, in a manner consistent
with Section 6, in connection with the sale of Products in accordance with
Section 20.6.4.

 

20.6.7 ****. If this Agreement terminates at any time prior to ****pursuant to
Section 2.1, then FASL may elect to transition such AMD **** effective upon the
termination date either ****, regardless of the time periods or other
requirements that may be set forth in Section 2.1 above. Unless termination
resulted from a material breach by FASL, then AMD agrees to use Best Efforts to
****.

 

20.7 Survival. The provisions of Sections 3 (for purposes of fulfilling the
terms of Section 20.6.4), 12, 15, 16 (in accordance with its terms), 17, 18, 19,
20.6, 20.7 and Section 21 shall survive any termination of this Agreement.

 

21. MISCELLANEOUS TERMS

 

25

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

21.1 Relationship of the Parties. In the exercise of their respective rights,
and the performance of their respective obligations hereunder, the Parties are,
and will remain independent contractors. Nothing in this Agreement will be
construed to constitute the Parties as partners, or principal and agent for any
purpose whatsoever. Neither Party will bind, or attempt to bind, the other Party
hereto to any contract or other obligation, and neither Party will represent to
any third party that it is authorized to act on behalf of the other Party to
this Agreement.

 

21.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction and without regard to the United Nations
Convention on Contracts for the International Sale of Goods).

 

21.3 Dispute Resolution. Any dispute arising under or relating to this Agreement
shall be resolved in accordance with the dispute resolution procedures set forth
in the LLC Operating Agreement, which procedures are incorporated herein and
deemed to apply mutatis mutandis to the Parties.

 

21.4 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

21.5 Successors and Assigns. Except as expressly provided herein, the rights and
obligations hereunder may not be assigned or delegated by either Party without
the prior written consent of the other Party; provided, however, that AMD shall
have the right to assign this Agreement in connection with the sale of
substantially all of its business to which the Products relate. Any purported
assignment, sale, transfer, delegation or other disposition of such rights or
obligations by either Party, except as permitted herein, shall be null and void.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns.

 

21.6 Entire Agreement; Amendment. This Agreement (including the Schedules and
Exhibits hereto) and the other Transaction Documents constitute the full and
entire understanding and agreement between the Parties with regard to the
subject matter hereof, and supercede any prior communications, representations,
understandings and agreements, either oral or written, between the Parties with
respect to such subject matter. This Agreement may not be altered except by a
written instrument signed by authorized legal representatives of both Parties
and Fujitsu. Any waiver of the provisions of this Agreement or of a Party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect or delay by a Party to enforce the provisions of this Agreement
or its rights or remedies at any time will not be construed and will not be
deemed to be a waiver of such Party’s rights under this Agreement and will not
in any way affect the validity of the whole or any part of this Agreement or
prejudice such Party’s right to take subsequent action. No single or partial
exercise of any right, power or privilege granted under this Agreement shall
preclude any other or further exercise thereof or the

 

26

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement are cumulative and are not exclusive of any rights or
remedies provided by law.

 

21.7 Notices and Other Communications. All notices required or permitted under
this Agreement shall reference this Agreement and will be deemed given: (a) when
delivered personally; (b) when sent by confirmed facsimile; (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) business days after deposit
with an internationally recognized commercial overnight carrier specifying
next-day delivery, with written verification of receipt. All such notices,
requests, demands and other communications shall be addressed as follows:

 

If to FASL:

 

FASL LLC

One AMD Place M/S 150

P.O. Box 3453

Sunnyvale, CA 94086

Attention: General Counsel

Telephone: (408) 749-2400

Facsimile: (408) 774-7399

 

If to AMD:

Advanced MicroDevices, Inc.

One AMD Place M/S 150

P.O. Box 3453

Sunnyvale, CA 94086

Attention: General Counsel

Telephone: (408) 749-2400

Facsimile: (408) 774-7399

 

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section 21.7.

 

21.8 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear its own costs and expenses, including fees and expenses of legal
counsel and other representatives used or hired in connection with the
transactions described in this Agreement.

 

21.9 Force Majeure.

 

21.9.1 Excuse. Neither Party will be liable to the other for failure or delay in
performing its obligations hereunder if such failure or delay is due to
circumstances beyond its reasonable control, including acts of any governmental
body, war, terrorism, insurrection,

 

27

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

sabotage, embargo, fire, flood, earthquake, strike or other labor disturbance,
interruption of or delay in transportation, or unavailability of or interruption
or delay in telecommunications or third party services (“Force Majeure”);
provided, however, that (a) a lack of credit, funds or financing, or (b) strikes
or other labor disturbances that are limited to FASL’s employees shall not
constitute Force Majeure. This Section 21.9.1 shall not be interpreted as
relieving a Party of an obligation to pay, but may serve to excuse delay in
making a payment when due.

 

21.9.2 Mitigation. A Party seeking to be excused from performance as the result
of Force Majeure will be excused to the extent such performance is delayed or
prevented by Force Majeure, provided that such Party shall use the utmost
reasonably practicable efforts to complete such performance. Each Party agrees
to resume performance with the utmost dispatch whenever the causes of such
excuse are cured or remedied.

 

21.9.3 Notice. Should any Party be prevented from or delayed in or become aware
that it is likely to be prevented from or delayed in carrying out its
obligations under this Agreement due to Force Majeure, such Party shall promptly
give to the other Party a written notice setting forth the details of such Force
Majeure.

 

21.10 Severability. If any provision in this Agreement will be found or be held
to be invalid or unenforceable, then the meaning of said provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it will be severed
from the remainder of this Agreement which will remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties will use their respective Best
Efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly effects the Parties’ intent in entering
into this Agreement.

 

21.11 No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors and permitted assigns, and the Parties do not intend to confer third
party beneficiary rights upon any other Entity or person.

 

21.12 Construction. This Agreement shall be deemed to have been drafted by both
Parties and, in the event of a dispute, no Party hereto shall be entitled to
claim that any provision should be construed against any other Party by reason
of the fact that it was drafted by one particular Party.

 

21.13 Execution. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.

 

28

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

 

FASL LLC:

By:

 

/s/    THOMAS M. MCCOY      

--------------------------------------------------------------------------------

Name:

  Thomas M. McCoy

Title:

  Manager

 

ADVANCED MICRO DEVICES, INC.:

By:

 

/s/    THOMAS M. MCCOY      

--------------------------------------------------------------------------------

Name:

  Thomas M. McCoy

Title:

  Senior Vice President, General Counsel

 

29

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ****. A complete version of the exhibit has been
filed separately with the securities and Exchange Commission